Citation Nr: 0121487	
Decision Date: 08/24/01    Archive Date: 08/29/01	

DOCKET NO.  00-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1947 to October 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision from 
the VARO in New York which determined that the veteran had 
not submitted new and material evidence sufficient to reopen 
a claim of entitlement to service connection for asthma.


FINDINGS OF FACT

1.  In a January 1949 rating decision, the RO denied 
entitlement to service connection for asthma.  The RO 
notified the veteran of the determination by communication 
dated later that month and he did not appeal.

2.  Additional evidence submitted since the January 1949 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
or by itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final January 1949 determination 
wherein the RO denied service connection for asthma is not 
new and material, and the veteran's claim for service 
connection for asthma is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a), 20.11103 (2000); 
Veterans Claims Assistance Act of 2000, Pub. Law No. 106-475, 
114 Stat. 2096, 2099-2100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record at the time of the January 
1949 decision wherein the RO denied entitlement to service 
connection for asthma is reported in pertinent part below.

A review of the service medical records reflects that at the 
time of examination for entrance onto active service in 
December 1947, the lungs were normal and the chest X-ray 
study was interpreted as negative.

A review of the available service medical records reflects 
the veteran was hospitalized on September 3, 1948, at a 
service department facility after having had difficulty 
breathing for the past 2 days.  He stated he had been 
completely free of asthma until about 1 year previously.  At 
that time he was living with his family on Long Island in New 
York.  He recalled that he began to be awakened early in the 
morning with difficulty breathing.  He stated that when 
getting up, he felt tired and "short-winded."  The difficulty 
would usually pass around 10 to 12 o'clock in the morning.  
He did not go to see a doctor about the condition.  His 
status remained such for about 2 weeks until one day the 
symptoms became more marked and persisted.  The family doctor 
was called, and after giving the veteran a shot, the attack 
immediately stopped.  The veteran reported he had had no more 
attacks until 3 weeks ago when he began to experience attacks 
of breathlessness in the morning.  He went to the dispensary 
and was given shots of Adrenalin but the symptoms became 
worse.  It was commented that his history was typical of a 
moderately severe asthmatic with seasonal (autumn) allergies.  
Pollen allergy was noted as possibly being the cause of the 
increased symptoms.

Later in September he returned to the ward with regard to 
asthma.  It was noted he had been offered a Certificate of 
Disability for Discharge during the previous admission, but 
he stated he wanted to try to remain on active duty.   
However, he was not willing to take the discharge.  On 
September 29, 1948, it was stated his condition was 
asymptomatic.  In early October it was again described as 
asymptomatic.  He was waiting for his Certificate of 
Disability for Discharge.

The certificate was granted by a board which met in October 
1948 and gave a final diagnosis of chronic, moderately severe 
bronchial asthma, manifested by typical history and physical 
findings.  It was described as incapacitating because of the 
chronic, recurring nature of the disease and its resistance 
to therapy.  It was remarked the condition had existed prior 
to service and had not been aggravated therein.  The veteran 
was discharged from service and hospitalized in October 1948.  

The veteran was accorded an examination by VA in December 
1948.  It was noted he had onset of asthma 4 months before 
induction into the service.  He reportedly had 3 to 4 attacks 
in service and was hospitalized for 6 weeks before he was 
discharged because of the asthma.  It was noted there had 
been no attacks of asthma since October 1948.  At the present 
time, the veteran had no complaints.  Clinical and X-ray 
examinations were normal.  A diagnosis was made of mild 
bronchial asthma, by history only.  It was stated there was 
no evidence of the disease at the present time

By rating decision dated in January 1949, service connection 
for asthma was denied on the basis that the episodes in 
service were similar manifestations of a disease which was 
seasonably recurrent in character and influenced by factors 
which were not incidental to or aggravated by military 
service.  The veteran was notified of the determination by 
communication later that month and a timely appeal did not 
ensue.

The current reopened claim was received in June 1998.

Received in 1999 were copies of treatment records from Irving 
M. Agrin, M.D., dating between 1960 and 1988.  

At the time of one visit in April 1960, it was noted the 
veteran had last had a bronchial asthmatic attack in 1951.  
The records are without reference to the etiology of the 
veteran's asthma.

The veteran and his representative gave testimony regarding 
his claim at a travel board hearing in New York City in May 
2001.  Submitted at the hearing was a copy of a July 1995 
medical report reflecting that during the past 2 weeks the 
veteran had had an occasional cough and an occasional wheeze.  
The veteran reported that at the age of 21, which was 40 
years previously, he had had "bronchitis."  The assessment 
was unclear.  There was a question of mild allergies.  The 
veteran was given Seldane.

At the hearing itself, the veteran testified that he was seen 
for an asthmatic attack by a physician whose name he was not 
positive about.  He recalled that he saw the physician 2 or 3 
different times.  He indicated that he attempted to find out 
the name of the physician, and "asked friends that lived in 
that area during that time, most of my friends are dead now 
and they, you know, don't remember so that was it."  
(Transcript, page 7).

The veteran gave further testimony that following service he 
was given physical examinations for employment but his asthma 
was not detected.  (Transcript, page 11).  The veteran gave 
further testimony that he began seeing a Dr. Agrin in 1958 
and saw him on a periodic basis until 1980.  He stated that 
he informed the physician that he had asthma in service and 
"he put that in his records."  (Transcript, page 14).  He 
also testified that after the reported asthma attack in 1951, 
he had not had any "full-blown asthma attack."  (Transcript, 
page 23).

The veteran also testified that he believed Dr. Agrin had 
mentioned to him his belief that the service aggravated his 
asthma.  He stated that the physician was no longer 
practicing.  He indicated the records on file were the only 
ones from Dr. Agrin pertaining to his asthma.  (Transcript, 
page 30).  The veteran was advised that it would be 
beneficial for him to attempt to contact Dr. Agrin to see if 
he might be willing to provide a medical opinion as to the 
onset of the veteran's asthma.  (Transcript, page 30).

At the hearing, the undersigned informed the veteran that the 
record would be held open for 60 days to give him the 
opportunity to obtain additional medical records.  He was 
informed that if nothing was submitted, it would be assumed 
that he was not going to submit anything further.  He was 
told that if he wanted an extension of time, he was to inform 
his representative.  No additional evidence was submitted.


Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2000).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103.

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulations.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), it was indicated that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the federal circuit decision 
in Hodge.


Analysis

Preliminary matter:  Duty to assist.

The Board initially notes that there has been a significant 
change in the law
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000), 
which had held the VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of the claim pursuant to the 
new legislation.  VA has met its obligations to the veteran 
under the new legislation.  To the extent that the duty to 
assist applies to new and material evidence claims, this duty 
has been met.  The veteran has not identified any outstanding 
medical records which bear on the etiology of his asthma.  As 
he testified in May 2001, he does not remember the name of a 
physician who treated him for asthma.  He has submitted 
treatment records from Dr. Agrin.

Pursuant to the VCAA, VA has a duty to notify the appellant 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  In this regard, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  He submitted medical evidence at the time of his 
hearing before the undersigned in May 2001 and he gave 
extensive testimony at the time of the hearing.  He was also 
afforded the opportunity to submit additional evidence, but 
did not do so.  An extensive discussion was held at the 
recent hearing regarding any outstanding evidence that could 
possibly be new and material.  The undersigned specifically 
informed the veteran as to exactly what type of evidence 
might be helpful to his claim and told him the decision would 
be deferred for 60 days so that any records could be 
submitted.  It was also indicated that should the veteran 
want an extension of time, he was to inform his 
representative and there likely would not be any problem.  
However, no information whatever has come in since the time 
of the hearing in May 2001.  The May 2000 statement of the 
case informed the veteran and his representative of the 
pertinent law and regulations concerning new and material 
evidence and the reasons and bases for the denial of his 
claim.  Thus, he has been informed of the information and 
evidence needed to substantiate his claim.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A review of the claims folder reflects that evidence has been 
submitted which was not in the record at the time of the 
January 1949 determination.  The evidence presented since 
that time includes statements by the veteran, medical records 
of treatment of the veteran, and a transcript of the hearing 
before the undersigned in New York City in May 2001.  The 
additional evidence, however, contains no medical evidence or 
medical opinion that the veteran has asthma which has been 
incurred or aggravated by his active service.

The medical records describe the current status of the 
veteran's asthma, without indication that it was related to 
or incurred in or aggravated by the veteran's active service.  
Therefore, the Board finds that the additional medical 
evidence is not material because it does not bear directly 
and substantially upon whether the veteran has asthma which 
was incurred or aggravated by his active service.  The 
medical evidence does not provide "a more complete picture of 
the circumstances surrounding the origin" of the veteran's 
asthma.  Hodge v. West, at 1363.  While the veteran 
identified recently undergoing pulmonary function testing and 
a chest X-ray in his May 2001 hearing testimony, these 
records are not required for a decision in this claim.  This 
is because the veteran has not identified either 
test/procedure as including a finding concerning the time of 
onset of asthma or opinion concerning incurrence or 
aggravation during service.

As for the veteran's testimony, although he is competent to 
describe incidents and symptoms during service, lay 
assertions of medical causation are insufficient, by 
themselves, to open a previously denied claim.  38 U.S.C.A. 
§ 5108; Moray v. Brown, 5 Vet. App. 211, 214 (1993).  The 
veteran's assertions of medical causation or etiology alone 
are not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
These statements and testimony from the veteran therefore are 
not material.  As such, new and material evidence has not 
been submitted and the veteran's claim must be denied.  See  
38 C.F.R. § 3.156(a).




ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for asthma remains denied.



		
	BARBARA COPELAND
	Member, Board of Veterans' Appeals

 

